Exhibit 10.1

ALTERRA CAPITAL HOLDINGS LIMITED

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK

RETENTION SHARE AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
            , 2010 (the “Grant Date”), by and between Alterra Capital Holdings
Limited (the “Company”) and                              (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Alterra Capital Holdings Limited 2008 Stock
Incentive Plan (the “Plan”) pursuant to which awards of restricted common shares
of the Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate,                  Common Shares in the capital
of the Company (hereinafter called the “Restricted Stock”).

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

3. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock are that they will be forfeited by the
Grantee and all of the Grantee’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Stock made or attempted, whether voluntary or involuntary, and
if involuntary whether by process of law in any civil or criminal suit, action
or proceeding, whether in the nature of an insolvency or bankruptcy proceeding
or otherwise, without the written consent of the Board.

 

1



--------------------------------------------------------------------------------

4. Vesting.

(a) Except as otherwise provided herein, the restrictions described in Section 3
above will lapse with respect to such portion of the Restricted Stock subject to
the Restricted Stock Award as determined in accordance with the terms of
Section 4(b) below on August 15, 2015 (the “Vesting Date”); provided, that,
except as otherwise provided herein, the Grantee remains in continuous service
with the Company or any of its Subsidiaries until the Vesting Date. If the
Grantee’s service is terminated at any time prior to the Vesting Date, the
Restricted Stock Award shall automatically be forfeited without consideration
upon such cessation of service, unless otherwise provided in this Section 4.

(b) The number of shares that will be eligible to vest in accordance with
Section 4(a) will be determined as follows: twenty percent (20%) of the
Restricted Stock subject to the Restricted Stock Award will become eligible to
vest on the Vesting Date if as of a Measurement Date (as defined below), the
Result (as defined below) equals or exceeds ten percent (10%) compounded annual
growth in Book Value Per Share (as defined below) since June 30, 2010 (the
“Return”); provided, that, in the event that the Result is less than the Return
as of any Measurement Date but equals or exceeds the Return as of any subsequent
Measurement Date, the portion of the Restricted Stock Award that did not become
eligible to vest in connection with such prior Measurement Date(s) will become
eligible to vest on the Vesting Date. For the avoidance of doubt, once a portion
of the Restricted Stock Award becomes eligible to vest in connection with the
attainment of the Return as of any Measurement Date, such portion cannot fail to
vest due to the Result as of any subsequent Measurement Date; provided, that,
except as otherwise provided herein, the Grantee remains in continuous service
with the Company or any of its Subsidiaries until the Vesting Date.

For purposes hereof, the following definitions shall apply: (i) “Book Value Per
Share” shall be calculated by dividing “Total Shareholders’ Equity” by “Common
Shares Issued and Outstanding” on a fully diluted basis as set forth in the
consolidated balance sheet of the Company’s unaudited consolidated financial
statements for the applicable fiscal quarter ended June 30; provided, that, for
the purposes of calculating Book Value Per Share, in the event that Book Value
Per Share as of June 30, 2010 does not reflect the costs associated with the
transactions contemplated by the Amalgamation Agreement, dated as of March 3,
2010, among Harbor Point Limited, Max Capital Group Ltd. and Alterra Holdings
Limited (the “Amalgamation Agreement”) and the special dividend paid in
connection therewith, Book Value Per Share will be adjusted to so reflect;
(ii) “Measurement Date” shall mean each of June 30, 2011, June 30,
2012, June 30, 2013, June 30, 2014 and June 30, 2015; and (iii) “Result” shall
mean the Company’s actual compounded annual growth in Book Value Per Share from
June 30, 2010 through the applicable Measurement Date, provided, that, for
purposes of calculating Book Value Per Share, to the extent the Company declares
dividends on its common stock from June 30, 2010 through any Measurement Date,
“Total Shareholders’ Equity” shall be increased by the value of any such
cumulative dividends paid through the applicable Measurement Date.

(c) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
service is terminated by the Company or any of its Subsidiaries for Disability
(as defined below), the Restricted Stock Award shall fully vest as of the date
of such termination. For purposes of this

 

2



--------------------------------------------------------------------------------

Agreement, “Disability” shall mean termination upon 30 days’ notice in the event
that the Grantee suffers a mental or physical disability that shall have
prevented him/her from performing his/her material duties for a period of at
least 120 consecutive days or 180 non-consecutive days within any 365 day
period; provided, that, the Grantee shall not have returned to full-time
performance of his/her duties within 30 days following receipt of such notice;
provided, however, that, if termination for “Disability” is defined in the
Grantee’s employment agreement, the definition in the employment agreement shall
apply for purposes of this Section 4(c).

(d) Termination Without Cause or For Good Reason. Upon the termination of the
Grantee’s service by the Company or a Subsidiary without Cause (as defined in
the Grantee’s employment agreement with the Company, if any, otherwise, as
defined in the Plan) or by the Grantee for Good Reason (as defined below), the
Restricted Stock Award shall vest as of the Vesting Date, subject to the
achievement of the Return in Book Value Per Share as described in Section 4(b)
above as if Grantee has remained in continuous service through the Vesting Date.

For purposes hereof, the Grantee shall have “Good Reason” to terminate his/her
employment within 30 days after the Grantee has knowledge of the occurrence,
without the Grantee’s written consent, of one of the following events that has
not been cured, if curable, within 30 days after a notice of termination has
been given by the Grantee to the Company or its Subsidiary, as applicable:
(i) any material and adverse change to the Grantee’s duties or authority which
are inconsistent with his/her title and position, (ii) a material diminution of
the Grantee’s title or position; (iii) a reduction of the Grantee’s base salary;
or (iv) any other reason which the Company determines in its sole discretion to
be a Good Reason; provided, however, that, if termination for “Good Reason” is
defined in the Grantee’s employment agreement, the definition in the employment
agreement shall apply for purposes of this Section 4(d); provided, further,
that, the Grantee shall only have Good Reason to terminate employment if the
event initially giving rise to Good Reason occurs following the Grant Date.

(e) Change in Control. In the event of a Change in Control (as defined in the
Plan), the Committee may provide that, with respect to all or any portion of the
Restricted Stock Award, all or such portion shall immediately vest without
regard to performance results.

(f) Retirement. Upon the Grantee’s Retirement, vesting shall continue in
accordance with Section 4(a) and Section 4(b) above as if the Grantee were still
employed; provided, that, during the period following Retirement and prior to
the Vesting Date, the Grantee does not enter into any employment, consulting,
service or similar arrangements or accept any directorship that has not been
pre-approved by the Committee in its sole discretion. In the event that the
Grantee does enter into any such employment, consulting, service or similar
arrangement or accepts any unapproved directorship, all unvested Restricted
Stock shall be immediately forfeited.

For purposes of this Agreement, “Retirement” shall be defined as when the
Grantee retires from the Company or any Subsidiaries if (i) the Grantee’s age is
at least 55 and the Grantee has at least five consecutive years of service as an
employee of the Company or any Subsidiaries immediately prior to the termination
date and (ii) the Grantee has been in continuous service with the Company or a
Subsidiary for a period of at least 24 months following the Grant Date.

 

3



--------------------------------------------------------------------------------

(g) Work Permit. If the Grantee’s service is terminated prior to the Vesting
Date because the Company or a Subsidiary is unable to obtain a work permit for
the Grantee’s continued service in Bermuda with the Company or a Subsidiary and
the Company does not offer the Grantee a comparable position of employment by
one of the Company’s Subsidiaries, then the Restricted Stock shall automatically
become 100% vested and nonforfeitable upon the date of the Grantee’s termination
of service; provided, that, if the failure by the Company or its Subsidiary to
obtain such work permit is directly or indirectly related to any actions or
omissions taken by the Grantee, as determined by the Company in its sole
discretion, then all unvested Restricted Stock shall be immediately forfeited
upon the date of termination.

5. Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Committee may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Award a number
of shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.

6. Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Shares unless and until such Common Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody; provided, that, the
Grantee shall not be eligible to receive the special dividend contemplated by
the Amalgamation Agreement. Notwithstanding the foregoing, any cash or other
property distributed as a dividend with respect to the Restricted Shares shall
be held by the Company until the Restricted Shares have become vested in
accordance with the terms hereof and shall remain subject to the forfeiture
provisions applicable to the Restricted Shares to which such dividends relate.

7. Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer.

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

4



--------------------------------------------------------------------------------

9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by
registered or certified first class mail, return receipt requested, telecopier,
courier service or personal delivery:

If to the Company:

Alterra Capital Holdings Limited

Alterra House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

10. Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

11. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the beneficiary shall be deemed to be the
Grantee’s spouse or, if the Grantee is unmarried at the time of death, his or
her estate.

12. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

13. Amendment of Restricted Stock Award. Subject to Section 14 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.

14. Adjustments. Pursuant to Section 12 of the Plan, the Committee in its sole
discretion may make adjustments to this Restricted Stock Award, including,
without limitation, with respect to any applicable performance measures.

15. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of laws principles.

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

17. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

5



--------------------------------------------------------------------------------

18. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

19. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

ALTERRA CAPITAL HOLDINGS LIMITED By:  

 

Name:   Title:   GRANTEE By:  

 

Name:    

 

7